DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 10/07/2021 has been entered and made of record.
Currently pending Claims:	1, 3-7, 12-13, 15-17, and 22-26
Independent Claims		1, 12, and 13
Amended Claims:		1, 12, and 13
Cancelled or Withdrawn:	2, 8-11, 14, 18-21
Interview Summary
On 5/19/2022 the Examiner and primary Examiner Michael Hess initiated telephone interview with applicant’s representative Zhan John Cao (L 1167) to get clarification on the language in the amendment “where in the subject CU is covered by more than one luma CBs.”  Agreement was reached to interpret the claim language consistent with [Applicant’s specification PG-Pub [0021] [0023].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 12-13, 15-17, and 22-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim language in claim 1 “wherein the subject CU is covered by more than one luma CBs” recited in lines 24-25 renders the claim indefinite because it is not clear what is meant by “the subject CU is covered by more than one luma CBs”. For the purpose of examination, the examiner interprets the recited “the subject CU” to mean “the chroma CU (of the subject chroma CU)” [0021]. The claim term “covered by” to mean “co-located with. See Applicant’s specification PG-Pub. [0021] [0023].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 12-13, 15-17, and 22-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al.  (US 11039147 B2/ US 2020/0288145 A1) hereinafter “Chuang”.
Regarding claim 1, 12, and 13 Chuang
Chuang discloses A method of decoding implemented by a decoding device (Chuang, Decoder [0016], [0041] FIG. 11 illustrates a flowchart of an exemplary coding system using palette mode coding for video data with colour components according to an embodiment of the present invention, where when the palette mode is enabled, separate coding of luma and chroma components is disabled or if separate coding of luma and chroma components, the palette mode is disabled.” [0041]. See also Fig. 8. “The inventions can also be implemented using software codes or firmware codes executable on a computer, laptop or mobile device such as smart phones.” [0073] “a computer processor, a digital signal processor, a microprocessor, or field programmable gate array (FPGA) configured to perform particular tasks according to the invention, by executing machine-readable software code” [0080],[0074]) comprising:
a) determining a partitioning type of a subject coding unit (CU) wherein the partitioning type is either 
i) a single partitioning type, in which the subject coding unit is partitioned into a single CU including one luma coding block (CB) and two chroma CBs (Chuang, determining to partition luma and chroma jointly using a same coding unit (CU) structure if palette mode is selected for both luma and chroma. “when a palette mode is enabled for the current image, the luma and chroma components of the current image are partitioned jointly into luma blocks and chroma blocks using a same coding unit (CU) structure and the luma blocks and the chroma blocks are coded jointly if the palette mode is selected for the luma blocks and the chroma blocks.” [0025], Step 1120 Fig. 11), or 
ii) a separate partitioning type (“separate coding unit (CU) structures” [0025] [0027]), in which the subject coding unit is partitioned into a separate luma CU including a luma CB only and a chroma CU including two chroma CBs only (Chuang, “when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode.”,[0025]. See also [0076]); and
b) decoding, based on the partitioning type of the subject CU, the subject CU and an associated palette coding information from a bitstream (Chuang, “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention. For example, for luma component coding, the single component palette mode is used.” [0051]. See also [0048], [0025]. “Whether the palette mode is enabled can be indicated by a palette mode enable syntax signaled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side. The palette mode enable syntax is signaled or parsed at SPS (sequence parameter set), PPS (picture parameter set) or a slice header of the video bitstream. “); and furthermore, with regards to the non-transistory medium (This limitation is inherent to the invention of Chuang. Since software code is normal stored in a form of a non-transitory medium or memory).
wherein the associated palette coding information comprises palette coding info syntax elements, and the palette coding info syntax elements are signaled in the bitstream based on the partitioning type of the subject CU (Chuang, “Whether the palette mode is enabled can be indicated by a palette mode enable syntax signaled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side. The palette mode enable syntax is signaled or parsed at SPS (sequence parameter set), PPS (picture parameter set) or a slice header of the video bitstream. “[0025] “The palette table is signaled in the bitstream”, [0017] … “All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017]. “a palette_index_idc syntax element is first signaled”. [0023])., 
wherein when the partitioning type of the subject CU is the separate partitioning type (“When separate palette coding is applied to the luma and chroma components, the chroma palette coding may derive certain information from the luma component since the luma and chroma components usually are likely correlated.” [0053]), the palette coding info syntax elements signaling for the chroma CU is based on a palette coding control flag of the luma CU of the subject CU (Chuang, 
“if the top-left 4.times.4 block of the collocated luma CU is coded in the palette mode, the current chroma block (referred as a target chroma block) is inferred as to be coded in the palette mode (i.e., chroma_palette_mode equal to 1). [0053]).
 as follows:
if all luma CBs of the subject CU have palette coding control flag equal to 1, then signal, in the bitstream, a palette coding control flag for the chroma CBs (Chuang, “deriving the chroma_palette_mode flag for the target chroma CU based on a collocated luma CU.” [0053]) , wherein the subject CU is covered by more than one luma CBs   (Chuang, in [0053], Fig. 10 discloses “the target chroma CU is collocated with luma CU [collocated luma block (e.g., CU)”or collocated luma CU 1020, Fig. 10 [0053]. Since the collocated luma CU 1020 is made up of several small 4x4 luma blocks (Fig. 10), the subject chroma block overlapped (“covered by”) by “collocated luma CU 1020” is necessarily collocated with (“covered by”) the more than one luma blocks making up luma CU 1020. See also [0064], [0065], [0067], [0068]);
otherwise, do not use palette coding for the chroma CBs (Chuang, When palette mode is enabled for the current image, the palette mode coding is applied to the luma blocks and applying non-palette mode coding to the chroma blocks in step 1230.” 0075, Fig. 12);
or,
if all luma CBs of the subject CU have palette coding control flag equal to 1, then infer a palette coding control flag for the chroma CBs to be equal 1 (Chuang, “If any of them is coded using the palette mode, the current chroma block is inferred as being coded using the palette mode.…” [0053]), and signal, in the bitstream, the palette coding info syntax elements for the chroma CBs(Chuang, deriving the chroma_palette_mode flag for the target chroma CU based on a collocated luma CU.” [0053]. deriving the chroma palette mode flag for the target chroma CU based on a collocated luma CU.[0040], collocated luma CU 1020 including several 4X4 luma blocks [0053]), [0054]) , wherein the subject CU is covered by more than one luma CBs (Chuang,in [0053], Fig. 10 discloses “the target chroma CU is collocated with luma CU [collocated luma block (e.g., CU)”or collocated luma CU 1020, Fig. 10 [0053]. Since the collocated luma CU 1020 is made up of several small 4x4 luma blocks (Fig. 10), the subject chroma block overlapped (“covered by”) by “collocated luma CU 1020” is necessarily collocated with (“covered by”) the more than one luma blocks making up luma CU 1020. See also [0064], [0065], [0067], [0068]);
otherwise signal, in the bitstream, the palette coding control flag for the chroma CBs (Chuang, (“…Otherwise, the chroma_palette_mode flag is equal to 0 to indicate that the palette mode is not used for the chroma block.” [0053]).
Claim 2 (Cancelled)
Regarding claim 3, 15, and 22
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the single partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU once for Y, Cb, Cr components together (Chuang in [0063] discloses “The palette table is signaled in the bitstream. The pixels with the pixel values close to the palette colors are quantized to the palette colours and represented by the corresponding palette indices. The rest of the pixels (i.e., pixels having values not represented in the palette) are called escape pixels. The pixel values of the escape pixels are signaled directly. A special palette index value is reserved to represent the escape pixels. All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017], 0062, 0063)).
Regarding claim 4, 16, and 23
Huang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU twice: once for a Y component and once for Cb-Cr components together. (Chuang, “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.” In Fig. 8 [0051] “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.”[0051]. “The palette table is signaled in the bitstream” [0017])
Regarding claims 5 and 24 Chuang
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the luma CU once for a Y component. (Chuang, [0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.  “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]). 
Regarding claims 6 and 25 Chuang
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream once for Cb-Cr components together in the chroma CU. (Chuang, Fig. 8 “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]) 
Regarding claims 7, 17, and 26 Chuang
Chuang discloses The method of claim 2, wherein the palette coding info syntax elements include any combination of:
 one or more palette predictor vectors, one or more palette sizes, one or more palettes, one or more escape flags (“palette_escape_val_present flag” 0063), one or more indexes maps (Chuang, “The palette table is signaled in the bitstream. The pixels with the pixel values close to the palette colours are quantized to the palette colours and represented by the corresponding palette indices. The rest of the pixels (i.e., pixels having values not represented in the palette) are called escape pixels. The pixel values of the escape pixels are signaled directly. A special palette index value is reserved to represent the escape pixels. All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017], 0062, 0063).
Claims 8-11 (Cancelled)
Claims 14 (Cancelled)
Claims 18-21 (Cancelled)
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0246122 A1). Li et al. (US-20180199072-A1), US 10462475 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481